Citation Nr: 1031740	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-41 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for skin cancer, as secondary to the 
service-connected disability of residuals of sunstroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from May 1945 to December 1947, 
from             July 1949 to October 1952, and from March 1953 
to March 1956.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which denied a petition to reopen service connection for skin 
cancer, as secondary to the service-connected disability of 
residuals of sunstroke. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to VA's duty to assist, VA shall undertake reasonable 
efforts to obtain relevant treatment records that the claimant 
adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 
5103A (b) (West 2002 & Supp. 2009). See also 38 C.F.R. § 
3.159(c)(2) (2009) (the duty to take reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency). There is, moreover, a unique obligation to obtain 
records of VA medical treatment, as VA is considered to have 
constructive knowledge of such information and it is presumed 
part of the evidence of record at the time a decision is made. 
See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

While VA generally will provide more limited assistance to a 
claimant seeking to reopen a previously denied claim as opposed 
to prosecuting an original claim for service connection, that 
duty to assist still encompasses obtaining relevant records of 
medical treatment, from VA or private sources. See 38 C.F.R. § 
3.159(c). 
The Veteran has advised the RO in November 2008 correspondence, 
and again upon his October 2009 VA Form 9 (Substantive Appeal to 
the Board) that he has received ongoing treatment for skin cancer 
from the Brooklyn and Manhattan VA Medical Centers (VAMCs), and 
has requested that the RO obtain corresponding treatment records 
on his behalf. 

The last prior final denial of the Veteran's claim was in a March 
2007 Board decision, on the basis that there was no competent 
evidence of an etiological relationship between skin cancer and 
service-connected residuals of sunstroke. Though it is not 
immediately apparent that any VA treating physician has opined 
further on the etiology of skin cancer in a manner that would now 
be favorable to the Veteran's claim, the fact remains that more 
recent VA treatment records may contain determinative information 
on establishing secondary service connection. Essentially, the 
record is not complete until all outstanding VA treatment records 
are obtained, so therefore the claim on appeal is being remanded 
for this purpose.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	The RO/AMC should contact both the Brooklyn 
and Manhattan campuses of the VA New York 
Harbor Healthcare System, and request copies 
of all available records of treatment from 
that facility dated since June 2004. All 
records and responses received should be 
associated with the claims file.

2.	The RO/AMC should then review the claims 
file.         If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,      11 Vet. App. 268 
(1998).
3.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based on all additional 
evidence received.           If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to  the Board for 
further appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).



